Exhibit 10.25

MARKETWATCH.COM, INC.

PEARSON INTERNATIONAL FINANCE LTD

FINANCIAL TIMES GROUP LIMITED

PEARSON INTERNET HOLDINGS BV


____________________
AGREEMENT
for the sale and purchase of
42,500 A Shares in
FINANCIAL TIMES MARKETWATCH.COM
(EUROPE) LIMITED
____________________




--------------------------------------------------------------------------------




CONTENTS



CLAUSE

 

PAGE

1.

INTERPRETATION

1

2.

SALE OF THE SHARES AND PRICE

2

3.

COMPLETION

2

4.

POST COMPLETION UNDERTAKINGS

4

5.

WARRANTIES

4

6.

ENTIRE AGREEMENT

5

7.

VARIATION

5

8.

ANNOUNCEMENTS

6

9.

COSTS

6

10.

SEVERABILITY

6

11.

NOTICES

6

12.

WAIVERS/BUYER'S RIGHTS AND REMEDIES

7

13.

FURTHER ASSURANCE

8

14.

NO RIGHTS UNDER CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

8

15.

CONFLICT WITH JV AGREEMENT

8

16.

COUNTERPARTS

8

17.

GOVERNING LAW

9






--------------------------------------------------------------------------------




THIS AGREEMENT

is made on November 16, 2001

BETWEEN

(1) MARKETWATCH.COM, INC. a company incorporated under the laws of Delaware and
having its principal place of business at 825 Battery Street, San Francisco,
California 94111 (the Seller);

(2) PEARSON INTERNATIONAL FINANCE LTD a company incorporated under the laws of
England and Wales whose registered office is at 80 Strand, London, WC2R 0RL (the
Buyer);

(3) FINANCIAL TIMES GROUP LIMITED incorporated under the laws of England and
Wales whose registered office is at Number One, Southwark Bridge, London SE1 9HL
(Financial Times); and

(4) PEARSON INTERNET HOLDINGS BV incorporated under the laws of the Netherlands
whose principal place of business is at Media Centre, 4th FI, Rm 405,
Sumatralaan 45, 1217 GP Hilversum, Netherlands (Pearson Internet).

WHEREAS:

Financial Times, Pearson Internet and the Seller are parties to a joint venture
agreement dated 19 June, 2000 governing the relationship of the Seller and
Pearson Internet as shareholders in Financial Times MarketWatch.com (Europe)
Limited (the JV Agreement).

Financial Times MarketWatch.com (Europe) Limited (the Company) is a private
company limited by shares incorporated in England and Wales. The Company has an
authorised share capital of £55,000 divided into 250,000 A Shares of 10 pence (A
Shares) each and 30,000 B shares of £1 each. 42,500 A Shares each have been
issued and are fully paid and are beneficially owned by the Seller (the Shares).
42,500 A Shares are held by Pearson Internet and 30,000 B Ordinary Shares of £1
each are held by the Buyer.

The Seller has agreed to sell the Shares to the Buyer, and Buyer has agreed to
purchase the Shares from the Seller for the consideration and upon the terms of
this Agreement.

IT IS AGREED as follows:

1. INTERPRETATION

In this Agreement, unless the context otherwise requires:

(a) Ancillary Agreements means the Transitional Services Agreement, the WAT/CMS
License Agreement, and the Assignment of Big Charts Sales MOU (each as defined
in clause 3.2);

(b) Buyer's Group means the Buyer, any holding company from time to time of the
Buyer and any subsidiary from time to time of the Buyer or any such holding
company (with holding company and subsidiary being construed in accordance with
Section 736 of the Companies Act 1985);

(c) Buyer Party means each member of the Buyer's Group which is a party to this
Agreement;

(d) Completion means completion of the sale and purchase of the Shares upon the
terms and the conditions of this Agreement;

(e) Seller's Group means the Seller, any holding company from time to time of
the Seller and any subsidiary from time to time of the Seller or any such
holding company;

(f) the headings are inserted for convenience only and shall not affect the
construction of this Agreement;

(g) any reference to a document in the agreed form is to the form of the
relevant document agreed between the parties and for the purpose of
identification initialled by each of them or on their behalf (in each case with
such amendments as may be agreed by or on behalf of the Seller and the Buyer).

2. SALE OF THE SHARES AND PRICE

2.1 The Seller shall sell, and the Buyer shall purchase, the Shares, on the
terms that the same covenants shall be deemed to be given by the Seller on
Completion in relation to the Shares as are implied under Part I of the Law of
Property (Miscellaneous Provisions) Act 1994 where a disposition is expressed to
be made with full title guarantee. The Shares shall be sold free from all
security interests, options, equities, claims or other third party rights
(including rights of pre-emption) of any nature whatsoever, together with all
rights attaching to them.

2.2 The total price payable by the Buyer to the Seller for the Shares shall be
the sum of US$1 (the Purchase Price).

3. COMPLETION

3.1 Completion shall be effected immediately after the signing of this
Agreement. The events referred to in the following provisions of this clause 3
shall take place on or prior to Completion, and shall be deemed to be conditions
to Completion (unless waived in writing beforehand by the Seller, as regards the
conditions set forth in clause 3.3or the Buyer, as regards the conditions set
forth in clause 3.2 ):

3.2 The Seller shall deliver (or cause to be delivered) to the Buyer the
following:

(a) duly executed transfers into the name of the Buyer (or a member of the
Buyer's Group as its nominee) in respect of all of the Shares, together with the
appropriate share certificate(s) and a certified copy of any authority under
which such transfer is made;

(b) all such other documents (including any necessary waivers or consents) as
may be required to enable the Buyer (or a member of the Buyer's Group as its
nominee) to be registered as the holder(s) of the Shares;

(c) a letter of resignation, to take effect upon Completion, in the agreed form
duly executed by each of Joan Platt, Larry Kramer and Bill Bishop as directors
of the Company;

(d) a counterpart original of an agreement relating to the provision of
transitional services by the Seller to the Company in the agreed form between
the Seller and the Company, duly executed by the Seller (the Transitional
Services Agreement);

(e) a counterpart original of a licence agreement relating to the licensing of
WAT/CMS in the agreed form between the Seller and the Company duly executed by
the Seller (the WAT/CMS License Agreement); and

(f) a counterpart original of an assignment of the Revised Memorandum of
Understanding between the Seller and the Company dated October 4th, 2001 (the
Big Charts Sales MOU) in the agreed form duly executed by the the Seller (the
Assignment of the Big Charts Sales MOU).

3.3 The Buyer and/or each Buyer Party shall deliver (or cause to be delivered)
to the Seller the following:

(a) a counterpart original of Transitional Services Agreement duly executed by
the Company;

(b) a counterpart original of the WAT/CMS License Agreement duly executed by the
Company; and

(c) a counterpart original of the Assignment of the Big Charts Sales MOU duly
executed by the Company and Financial Times Information Ltd.

3.4 The parties shall procure that resolutions of the Board of Directors of the
Company are passed by which the following business is transacted:

(a) the registration (subject to their being duly stamped) of the transfer in
respect of the Shares referred to in clause 3.2 is approved; and

(b) the resignations referred to in clause 3.2(c) are accepted and the Articles
of Association of the Company are amended with regard to the number of directors
and the appointment and removal of directors.

3.5 The Buyer shall, in satisfaction of its obligations under clause 2.2, pay
the Purchase Price in cash at Completion.

4. POST COMPLETION UNDERTAKINGS

4.1 The Buyer and each of the Buyer Parties, if applicable, agrees that, as soon
as practicable and in any event within 90 days of Completion, it will cease the
use or display of any trade or service marks, trade or service names, domain
names or logos containing the words 'MarketWatch' or any confusingly similar
mark, name or logo, except to the extent that this period may be extended with
the prior written consent of Seller at its sole discretion. The Seller accepts
that the Buyer and the Company may use the name 'FT Markets' or, subject to the
foregoing sentence, a similar name.

4.2 To the extent that this has not already been done pursuant to Clause 2.6(b)
of the JV Agreement the Seller agrees that it shall transfer to the Buyer's
Group as soon as practicable following Completion all domain names it has
registered which comprise or include the names 'FT' or 'Financial Times'
including without limitation 'ftmarketwatch.com', 'ftmarketwatch.net',
'ftmarketwatch.org' and 'ftmarketwatch.co.uk.' Buyer shall pay all costs and
fees associated with the foregoing transfer.

5. WARRANTIES

5.1 The Seller represents and warrants to the Buyer as follows:

(a) the Seller has obtained all corporate authorisations and all other
applicable governmental, statutory, regulatory or other consents, licences,
authorisations, waivers or exemptions required to empower it to enter into and
perform its obligations under this Agreement and the Ancillary Agreements; and

(b) all of the Shares are fully-paid or properly credited as fully-paid and the
Seller is the sole legal and beneficial owner of them free from all security
interests, options, equities, claims or other third party rights (including
rights of pre-emption) of any nature whatsoever.

5.2 The Seller acknowledges that the Buyer has entered into this Agreement and
the Ancillary Agreements in reliance upon the warranties contained in clause
5.1.

5.3 Except as regards the Buyer's and each Buyer Party's representations and
warranties in clause 5.4, and except for fraud and deliberate malfeasance, the
Seller agrees to waive the benefit of all rights (if any) which the Seller may
have against the Company, or any present or former officer or employee of the
Company, on whom the Seller may have relied in agreeing to any term of this
Agreement and the Seller undertakes not to make any claim in respect of such
reliance.

5.4 The Buyer and each Buyer Party represents and warrants to the Seller as
follows:

(a) it has obtained all corporate authorisations and all other applicable
governmental, statutory, regulatory or other consents, licences, authorisations,
waivers or exemptions required to empower it to enter into and perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party;

(b) the Company has obtained all corporate authorisations and all other
applicable governmental, statutory, regulatory or other consents, licences,
authorisations, waivers or exemptions required to empower it to enter into and
perform its obligations under the Ancillary Agreements to which it is a party;
and

(c) there is no agreement (whether in writing or otherwise) or any present
intention or negotiations by or on behalf of the Buyer or any member of Buyer's
Group, to issue, transfer or otherwise dispose of any equity interest in the
Company, or transfer or otherwise dispose of all or substantially all of the
assets of the Company, to a third party.

5.5 The Buyer and each Buyer Party acknowledges that the Seller has entered into
this Agreement and the Ancillary Agreements in reliance upon the warranties
contained in clause 5.4.

5.6 Except as regards the Seller's representations and warranties contained in
clause 5.1 and except for fraud and deliberate malfeasance, the Buyer and each
member of the Buyer's Group that is a party to this Agreement agrees to waive
the benefit of all rights (if any) which it may have against the Seller or any
member of the Seller's Group or any present or former officer or employee of the
Seller or any member of the Seller's Group on whom it may have relied in
agreeing to any term of this Agreement and undertakes not to make any claim in
respect of such reliance.

5.7 Each of the warranties in this clause 5 shall be construed as a separate
warranty and shall not be limited or restricted by reference to or inference
from the terms of the other warranty or any other term of this Agreement.

6. ENTIRE AGREEMENT

This Agreement, the Transitional Services Agreement, the WAT/CMS License
Agreement and the Assignment of Big Charts Sales together constitute the entire
agreement and understanding between the parties in connection with the sale and
purchase of the Shares and the transactions contemplated hereunder and
thereunder. None of the parties has entered into this Agreement or the Ancillary
Agreements in reliance upon any representation, warranty or undertaking which is
not set out or referred to in this Agreement or the Ancillary Agreements.

7. VARIATION

7.1 No variation of this Agreement (or of any of the documents referred to in
this Agreement) shall be valid unless it is in writing and signed by or on
behalf of each of the parties to it. The expression "variation" shall include
any variation, supplement, deletion or replacement however effected.

7.2 Unless expressly agreed, no variation shall constitute a general waiver of
any provisions of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation, and the rights and obligations of the parties under or
pursuant to this Agreement shall remain in full force and effect, except and
only to the extent that they are so varied.

8. ANNOUNCEMENTS

No announcement or circular in connection with the existence or the subject
matter of this Agreement shall be made or issued by or on behalf of the Seller
or the Buyer without the prior written approval of the other, (such approval not
to be unreasonably withheld or delayed) during any period prior to or within
three (3) months after Completion. This shall not affect any announcement or
circular required by law or the rules of any stock exchange.

9. COSTS

9.1 Subject to 9.2 and as expressly provided in 4.2 and 13.2, each of the
parties shall pay its own costs (being liabilities, losses, damages, costs
(including legal costs) and expenses (including taxation) in each case of any
nature whatsoever) incurred in connection with the negotiation, preparation and
implementation of this Agreement.

9.2 The Buyer shall bear all stamp or other documentary or transaction duties
and any other transfer taxes arising as a result or in consequence of this
Agreement or of its implementation.

10. SEVERABILITY

If any provision of this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The parties
shall then use all reasonable endeavours to replace the invalid or unenforceable
provisions by a valid and enforceable substitute provision the effect of which
is as close as possible to the intended effect of the invalid or unenforceable
provision.

11. NOTICES

11.1 Any notice or other communication to be given by one party to the other
party under, or in connection with, this Agreement shall be in writing and
signed by or on behalf of the party giving it. It shall be served by sending it
by fax to the number set out in clause 11.2, or delivering it by hand, or
sending it by pre-paid recorded delivery, special delivery or registered post,
to the address set out in clause 11.2 and in each case marked for the attention
of the relevant party set out in clause 11.2 (or as otherwise notified from time
to time in accordance with the provisions of this clause 11). Any notice so
served by hand, fax or post shall be deemed to have been duly given:

(a) in the case of delivery by hand, when delivered;

(b) in the case of fax, at the time of transmission;

(c) in the case of prepaid recorded delivery, special delivery or registered
post, at 10 a.m. on the second business day following the date of posting.
provided that in each case where delivery by hand or by fax occurs after 6pm on
a business day or on a day which is not a business day, service shall be deemed
to occur at 9 a.m. on the next following business day. References to time and
business days in this clause 11 are to local time and business days in the
country of the addressee.

11.2 The addresses and fax numbers of the parties for the purpose of clause 11.1
are as follows:

Seller

Address: MarketWatch.com, Inc., 825 Battery Street, San Francisco, CA 94111
Fax: 415-392-2133
For the attention of: William Bishop and Terrie Prescott

Buyer

Address: FT.com, 37 - 45 Paul Street, London EC2A 4LS
Fax: (0)20 7825 7771
For the attention of: Mr Zach Leonard

11.3 A party may notify the other party to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
11, provided that, such notice shall only be effective on:

(a) the date specified in the notice as the date on which the change is to take
place; or

(b) if no date is specified or the date specified is less than five business
days after the date on which notice is given, the date following five business
days after notice of any change has been given.

12. WAIVERS/BUYER'S AND SELLER'S RIGHTS AND REMEDIES

12.1 No failure or delay by either of the parties in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver or variation of it or
preclude its exercise at any subsequent time and no single or partial exercise
of any such right or remedy shall preclude any other or further exercise of it
or the exercise of any other right or remedy.

12.2 The rights and remedies of the parties under or pursuant to this Agreement
are cumulative, may be exercised as often as such party considers appropriate
and are in addition to its rights and remedies under general law.

12.3 The rights and remedies of either of the parties under this Agreement shall
not be affected, and the parties' respective liabilities under this Agreement
shall not be released, discharged or impaired, by (i) Completion, (ii) subject
to compliance with the notice requirements in clause 11, the expiry of any
limitation period prescribed by law, or (iii) any event or matter whatsoever,
other than a specific and duly authorised written waiver or release by the other
party.

13. FURTHER ASSURANCE

13.1 The parties agree to perform (or procure the performance of) all further
acts and things, and execute and deliver (or procure the execution and delivery
of) such further documents, as may be required by law or as the other party may
reasonably require, whether on or after Completion, to implement and/or give
effect to this Agreement and the transactions contemplated by it and for the
purpose of vesting in the Buyer the Shares to be transferred to it pursuant to
the provisions of this Agreement.

13.2 The Buyer and each Buyer Party agree that each shall procure that there is
made available to the Seller at such time(s) and place(s) as party may
reasonably direct all information in the possession or under the control of the
Buyer or any Buyer Party which Seller or its auditors may from time to time
reasonably require, whether before or after Completion, in relation to the
business and affairs of the Company. The Seller shall cooperate reasonably with
the Company and the Buyer's Group on all tax matters including without
limitation future tax filings, but only to the extent there is no adverse affect
on Seller's tax position or its tax expenses, and provided that Company or
Buyer's Group, as the case may be, reimburse Seller for all reasonable
out-of-pocket expenses and costs incurred in connection herewith.

14. NO RIGHTS UNDER CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.

15. CONFLICT WITH JV AGREEMENT

To the extent, if any, that this Agreement is in conflict with the provisions of
the JV Agreement, the provisions of this Agreement shall prevail. To the extent
that the implementation and execution of this Agreement and the sale and
purchase of the Shares is inconsistent with any provision of the JV Agreement
such provision is hereby amended pro tanto.

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts and any party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become binding when one or more counterparts taken together shall have been
executed and delivered by all of the parties. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts.

17. GOVERNING LAW

This Agreement and the relationship between the parties shall be governed by,
and interpreted in accordance with, English law.




[The remainder of this page has been left intentionally blank.]

AS WITNESS this Agreement has been signed on behalf of the parties the day and
year first before written.

SIGNED by Joan P. Platt
for and on behalf of
MARKETWATCH.COM, INC.
/s/ JOAN P. PLATT

SIGNED by David Colville
for and on behalf of
PEARSON INTERNATIONAL FINANCE LTD
/s/ DAVID COLVILLE

SIGNED by Andrew Gowers
for and on behalf of
FINANCIAL TIMES GROUP LTD
/s/ ANDREW GOWERS

SIGNED by David Colville
for and on behalf of
PEARSON INTERNET HOLDINGS BV
in the presence of:
/s/ DAVID COLVILLE




--------------------------------------------------------------------------------


